
	

114 HR 4881 IH: Healthy Food Choices Act of 2016
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4881
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Roe of Tennessee introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to require that supplemental nutrition assistance
			 benefits be used to purchase supplemental foods that are eligible for
			 purchase under section 17 of the Child Nutrition Act of 1966 (commonly
			 known as the WIC program) and certain additional foods.
	
	
 1.Short titleThis Act may be cited as the Healthy Food Choices Act of 2016. 2.AmendmentSection 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)) is amended to read as follows:
			
 (k)Food means a supplemental food of the kind prescribed by the Secretary under section 17(b)(14) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)(14)), except that such term includes—
 (1)meat, fish, and poultry; (2)beans, soups, and immature varieties of legumes (such as those used in canned green peas, green beans, snap beans, yellow beans, and wax beans); and
 (3)baked beans with meat (e.g., beans and franks).. 3.Effective dateThis Act shall take effect on January 1, 2017.
		
